Citation Nr: 0801709	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected right ankle 
disability.

2.  Entitlement to service connection for a left hand 
disability as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1973 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  The veteran's disagreement 
with the denial of service connection for back and left hand 
disabilities led to this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes at the outset that, while the issues on 
appeal were developed by the RO on the basis of whether new 
and material evidence had been received to reopen the claims, 
the Board finds that the law and regulations pertaining to 
finality of unappealed RO decisions are not applicable.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007.  Accordingly, both claims should be adjudicated on a 
de novo basis.  Regarding the claim for service connection 
for a back disability, the claim was denied on direct 
incurrence and secondary bases in a May 2002 rating decision.  
In February 2003 and May 2003, the veteran submitted 
statements taken as new claims for the issues denied in the 
May 2002 rating decision.  The February 2003 statement was 
filed within one-year of the rating decision that originally 
denied the claim for service connection for the back 
disability.  After consideration of the statement and the 
language barrier suggested by the record, the Board finds 
that it was a timely notice of disagreement regarding service 
connection for a back disability.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2007).  Regarding service connection for a 
left hand disability, the claim was originally denied in a 
rating decision issued on August 20, 2003.  The claim was 
denied again in June 2004.  The veteran submitted a notice of 
disagreement on August 20, 2004.  The Board finds that the 
veteran filed a timely notice of disagreement to the earlier 
August 20, 2003 rating decision.  See 38 C.F.R. § 20.302.  
Both claims, therefore, are on appeal from the rating 
decision that originally denied each claim.

The veteran's primary contention is that he has back and left 
hand disabilities that are attributable to his service-
connected right ankle disability.  The veteran was granted 
service connection for the right ankle disability in a June 
1994 rating decision.  The RO noted that the veteran had been 
diagnosed as having a fracture of distal fibula during 
service.

Review of service medical records reveals that the veteran 
was diagnosed as having lower back syndrome in September 
1976.  In a February 1983 service medical record, a clinician 
noted that a diagnosis of back strain had to be ruled out.  
Upon the separation from service examination, the veteran 
completed a report of medical history.  The clinician adding 
notes to this record documented that the veteran had 
recurrent mechanical lower back pain secondary to duties, 
including maintenance and driving.  The clinician noted that 
the condition was NCD - read to stand for "not considered 
disabling."

Post-service medical records document the veteran's treatment 
for back and left hand disabilities.  In a May 2004 private 
neurological consultation report, the doctor found that the 
veteran had low back pain and right leg numbness.  He also 
noted that the veteran had numbness of the left hand.  The 
clinician suspected that the latter was due more to the 
veteran's carpal tunnel syndrome than a cervical 
radiculopathy and, in ant event, a disability of the cervical 
spine is not on appeal.

There are no VA examinations of record regarding the issue of 
whether the veteran has a current back disability that is 
either directly attributable to service or secondary to a 
service-connected right ankle disability.  After 
consideration of the service medical records documenting the 
veteran's evaluation and treatment for a back disability, 
post-service medical evidence of a current back disability, 
as well as the veteran's contentions regarding continuity of 
symptomatology and secondary service connection (i.e., that a 
back disability is due to a gait disturbance associated with 
the right ankle disability), the Board finds that a remand is 
necessary in order to obtain a VA examination in which the 
examiner provides opinions as to whether the veteran has a 
back disability that is either linked to service or that was 
caused or aggravated by a service-connected disability.  See 
38 C.F.R. §§ 3.159(c)(4), 3.303, 3.310; see also 71 Fed. Reg. 
52744 (2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the Board is remanding the claim of service connection for 
a back disability for the purpose of obtaining an examination 
and medical opinion, the examiner should also address the 
veteran's contention that his left hand disability is 
attributable to his service-connected right ankle disability, 
to include any history of trauma associated with the latter.  
The veteran has not asserted and the record does not show 
that a left hand disability is directly related to service.

The Board also notes that, after the appeal was certified for 
appellate review, the veteran submitted additional evidence.  
If any benefit sought on appeal is not granted upon remand, 
this and all other additional evidence added to the record 
must be considered in readjudicating the claim and such must 
be addressed in a supplemental statement of the case.  See 
38 C.F.R. § 20.1304 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record.  

2.  The veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, the examiner 
should provide answers to the following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a back disability that 
began during service or is 
causally linked to any 
incident of active duty?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any current 
back disability was caused or 
aggravated by the veteran's 
service-connected right ankle 
disability, to include an 
altered gait associated with 
the back disability?

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that any current 
left hand disability was caused 
or aggravated by the veteran's 
service-connected right ankle 
disability, to include any 
history of trauma associated 
with the ankle disability 
(i.e., fall)?

The clinician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

If the veteran's back disability 
and/or left hand disability was 
aggravated by the service-connected 
right ankle disability, to the 
extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the disability 
(e.g., slight, moderate) before the 
onset of aggravation.

3.  Thereafter, the veteran's claims for 
service connection for a back disability 
on direct incurrence and secondary bases 
and a left hand disability on a 
secondary basis must be adjudicated on a 
de novo basis (on the basis of all of 
the evidence of record and all governing 
legal authority.

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, 
which addressed all evidence received 
after the last SSOC was issued in 
November 2006.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


